Title: From John Adams to Jared Ingersoll, Jr., 9 December 1819
From: Adams, John
To: Ingersoll, Jared, Jr.,Leiper, Thomas



Gentlemen
Montezillo December 9th 1819

I have received and  read with pleasure, and with gratitude the Circular letter, and the Memorial to Congress, which you did me the honor to transmit, to me—I have the honor agree with the City of Philadelphia and their Committee in their Sentiments concerning the great question before Congress, relative to the toleration of Slavery in the state of Missouri—The only question that can arise in the mind of a Virtuous and Sensible Man, is whether Congress have a Constitutional Authority to restrain it—I hope and believe that a majority of the Inhabitants of that Region, if their Sentiments could be fairly collected, would cheerfully give their Suffrages in favour of such a restraint—The Constitutional question appears to be placed beyond a doubt_by many speeches in Congress, particularly those of Mr King, and by many other Speeches, in other societies, and many other publications in print.—
Be pleased to present my thanks to your Constituents_and accept them yourself, from / your Obedient and Most humble Servant
John Adams—